Heeeernan, J. (dissenting).
I dissent and vote to confirm the determination of the Board of Regents. After a careful consideration of this record I am satisfied that the petitioner was guilty of gross negligence. It is an affront to our intelligence to say that there must be some rule which it is claimed he violated. The rules of common honesty required him to make an honest audit.
On the question of jurisdiction to present his cause before two Regents instead of three I am satisfied that he waived his right in that respect. He certainly had the right to waive the presence of the full committee. His waiver could not infringe upon the rights of others nor could it be against public policy or morals (27 R. C. L., pp. 906, 907 ; 67 C. J., pp. 307, 308, § 8).
Hill, P. J., Bliss and Foster, JJ., concur with Schenck, J.; Heeeernan, J., dissents with memorandum.
Determination annulled on the law and facts with fifty dollars costs and disbursements and matter remitted.